DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 36, 44, 46, 49 and 50-56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 36 recites the limitation “the first airplane mode” in line 16. There is insufficient antecedent basis for this limitation in the claim.
6.	Claims 44, 49 and 56, each, recite the limitation “the one or more additional electric motors” in line 2. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the term “additional” is in reference to the “one or more electric motors” as recited in claims 16, 34 and 55 or rather the “redundant” electric motors is meant instead.
7.	Claim 46, lines 1-3, recites the limitation “the power to the one or more ducted fans or the one or more variable pitch fans is decreased to zero during the conversion from the second airplane mode to the first airplane mode” rendering the claim uncertain, since the claim omits the step of “selecting the airplane”, with the airplane mode and second airplane only being optionally required per claim 18. Therefore, leading to ambiguity as to whether the dependent claim(s) limitations are actively required. 
8.	Claims 53-56, each, recite the limitation “The system” in line 1. There is insufficient antecedent basis for this limitation in each of the claims. The system is not the claimed invention, therefore it is suggested that the system should be probably replaced with the term “the tiltrotor craft” as positively recited in claim 39.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 1, 3, 13-14, 18, 20, 27, 32, 36, 39-41, 43, 45, 46, 48, 50-51 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606), hereinafter “Vondrell”, in view of Hollimon et al. (US 20120292456 A1), hereinafter “Hollimon”, in view of Suciu et al. (US 20180051654 A1), hereinafter “Suciu”.
12.	Regarding Claim 1, Vondrell discloses a hybrid propulsion system for a tiltrotor craft (Vondrell Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
one or more engines (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100) within a fuselage (18) of the tiltrotor craft (10); 
one or more electrical generators (para. [0061]: electrical generator 96) disposed within the fuselage (18) connected to the one or more engines (100); and 
two rotatable nacelles (paragraph [0048] discloses rotatable nacelles 48-54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and each rotatable nacelle housing least one of: one or more electric motors, each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2); 
wherein the one or more electric motors (86) are electrically connected to the one or more electric generators (paragraphs [0051] and [0056] as well as FIGS. 5-6 disclose electric motors 86 are each connected to electric generator 96); 
wherein the proprotors provide lift whenever the tiltrotor craft is in vertical takeoff and landing and stationary flight in a helicopter mode (FIG. 1 and paragraph [0047]) and thrust for forward flight in a first airplane mode (FIG. 2 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage and connected to one or more engines. 
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b); wherein the stop-fold proprotors provide lift for vertical takeoff and landing flight  (stop-fold proprotors by definition provide lift for vertical takeoff and landing as well as stationary flight as seen in FIGS. 1) and for stationary flight in a helicopter mode (FIG. 1) and thrust for forward flight in a first airplane mode (airplane mode as seen in FIG. 2 such that stop-fold proprotors must be capable of providing thrust for forward flight in a first airplane mode), and are in a folded position during a second airplane mode (FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Suciu discloses an aircraft (Suciu Abstract and FIGS. 1-3) comprising one or more ducted fans within the fuselage and connected to one or more engines (para. [0034]; ducted fans 150 within fuselage 120 and connected to engines 130 as seen in FIGS. 2-3), wherein the one or more ducted fans provide thrust for forward flight (as seen in FIGS. 1-2 and supported para. [0017], forward thrust must be provided considering the arrangement of the ducted fans and engines within and relative to fuselage 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Suciu, as a known ducted fan, engine and fuselage arrangement for the purpose of providing supplementary thrust generation means for an aircraft in a forward flight mode. In doing so, tiltrotor craft and the hybrid propulsion as disclosed by Vondrell and as modified by Hollimon and Suciu, as disclosed above, is capable of performing the function of converting from a first airplane mode to the second airplane by increasing power to one or more ducted fans while decreasing power to the stop-fold proprotors to zero, and folding the stop-fold proprotors; and converting the second airplane mode to the first airplane mode by unfolding the stop-fold proprotors, and decreasing power to the one or more ducted fans or the one or more variable pitch fans while increasing power to the stop-fold proprotors. 
13.	Regarding Claim 3, modified Vondrell discloses (see Vondrell) the system of claim 1, wherein the one or more engines provide direct, distributed thrust, or both (FIGS. 5-6 and paragraphs [0064-0065]; turboshaft engine 100 is configured to distribute power to each electrical motor 86 of proprotors 78 for the purpose of generating thrust during forward flight).
14.	Regarding Claim 13, modified Vondrell discloses (see Vondrell) the system of claim 1, wherein the one or more engines are defined further as one or more turboshaft engines (paragraph [0061]), wherein the one or more engines provide additional thrust during the forward flight (paragraph [0015]: turboshaft engine providing additional thrust during forward flight mode as seen in FIG. 2).
15.	Regarding Claim 14, modified Vondrell discloses (see Vondrell) the system of claim 1, further comprising an electric slip ring that electrically connects the one or more electrical generators to the one or more electrical motors in each of the rotatable nacelles (paragraph [0048]; slip ring interface which by definition is considered an electric slip ring due to the exclusive electric power source of the tiltrotor craft 10).
16.	Regarding Claim 18, Vondrell discloses a method of providing propulsion to a tiltrotor craft (Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising:  
providing one or more engines (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100) within a fuselage (18) of the tiltrotor craft (10);
providing electrical generators, each connected to an engine of the one or more engines (paragraph [0061] for disclosing electrical generator 96 connected to turboshaft engine 100); and 
providing two rotatable nacelles (paragraph [0048] for rotatable nacelles 48-54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and at least one of: one or more electric motors each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2), wherein the electric motor (86) is electrically connected (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective proprotors 78) to the electric generator (96);
operating the tiltrotor craft in a helicopter mode (FIG. 1) by:
generating an electrical power from the electrical generators (electrical generators inherently generate electrical power), 
transmitting electrical power to the electric motors in the rotatable nacelles (paragraph [0051]), and 
rotating the proprotors using the electrical motors in each rotatable nacelle (paragraph [0052]), to provide lift for vertical takeoff and landing and stationary flight in the helicopter mode (FIG. 1 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage.
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b) wherein the stop-fold proprotors provide lift for vertical takeoff and landing flight  (stop-fold proprotors by definition provide lift for vertical takeoff and landing as well as stationary flight as seen in FIGS. 1) and for stationary flight in a helicopter mode (FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Suciu discloses an aircraft (Suciu Abstract and FIGS. 1-3) comprising one or more ducted fans within the fuselage and connected to one or more engines (para. [0034]; ducted fans 150 within fuselage 120 and connected to engines 130 as seen in FIGS. 2-3), wherein the one or more ducted fans provide thrust for forward flight (as seen in FIGS. 1-2 and supported para. [0017], forward thrust must be provided considering the arrangement of the ducted fans and engines within and relative to fuselage 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Suciu, as a known ducted fan, engine and fuselage arrangement for the purpose of providing supplementary thrust generation means for an aircraft in a forward flight mode.
17.	Regarding Claim 20, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the one or more engines provide direct, distributed thrust, or both (FIGS. 5-6 and paragraphs [0064-0065]; turboshaft engine 100 is configured to distribute power to each electrical motor 86 of proprotors 78 for the purpose of generating thrust during forward flight).
18.	Regarding Claim 27, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the one or more engines comprise a turboshaft engine (paragraph [0007]).
19.	Regarding Claim 32, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising positioning an electric slip ring that electrically connect the one or more electrical generators to the one or more electrical motors in the nacelles (paragraph [0048] for disclosing slip ring interface which by definition is considered an electric slip ring due to the exclusive electric power source of the tiltrotor craft 10).
20.	Regarding Claim 36, Vondrell discloses a hybrid propulsion system for an aircraft (Vondrell Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
a turboshaft engine disposed within a fuselage (18) of the aircraft that provides shaft power and distributed thrust (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100 of aircraft 10 that drives shaft 118 which provides shaft power and distributed thrust), wherein the turboshaft engine (100) is within a fuselage (18) of the tiltrotor aircraft (10);
one or more electrical generators disposed within the fuselage (18) connected to the turboshaft engine (paragraph [0061] for disclosing electrical 96 connected to the turboshaft engine 100); 
two rotatable nacelles (48/54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and one or more electric motors each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2), wherein the one or more electric motor is electrically connected to the one or more electric generator (paragraphs [0051] and [0056] as well as FIGS. 5-6 for disclosing electric motors 86 are each connected to electric generator 96), wherein the proprotors (74) provide lift whenever the aircraft is in Page 7 of 10Appl. No. 15/896,383Amdt. dated May 11, 2020Reply to Office Action of Mar. 10, 2020vertical takeoff and landing and stationary flight (FIG. 1 and paragraph [0047]), and provide a second thrust whenever the aircraft is in forward flight (FIG. 2 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and the turboshaft engine connected to one or more ducted fans disposed within a fuselage of the aircraft.
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b); wherein the stop-fold proprotors provide lift for vertical takeoff and landing flight  (stop-fold proprotors by definition provide lift for vertical takeoff and landing as well as stationary flight as seen in FIGS. 1) and for stationary flight in a helicopter mode (FIG. 1) and thrust for forward flight in a first airplane mode (airplane mode as seen in FIG. 2 such that stop-fold proprotors must be capable of providing thrust for forward flight in a first airplane mode), and are in a folded position during a second airplane mode (FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Suciu discloses an aircraft (Suciu Abstract and FIGS. 1-3) comprising one or more ducted fans disposed within the fuselage and connected to the engine (para. [0034]; ducted fans 150 within fuselage 120 and connected to engines 130 as seen in FIGS. 2-3), wherein the one or more ducted fans provide thrust for forward flight (as seen in FIGS. 1-2 and supported para. [0017], forward thrust must be provided considering the arrangement of the ducted fans and engines within and relative to fuselage 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Suciu, as a known turboshaft engine and ducted fan arrangement for the purpose of optimizing the thrust producing capabilities of an aircraft during forward flight. In doing so, tiltrotor craft and the hybrid propulsion as disclosed by Vondrell and as modified by Hollimon and Suciu, as disclosed above, is capable of performing the function of converting from a first airplane mode to the second airplane by increasing power to one or more ducted fans while decreasing power to the stop-fold proprotors to zero, and folding the stop-fold proprotors; and converting the second airplane mode to the first airplane mode by unfolding the stop-fold proprotors, and decreasing power to the one or more ducted fans or the one or more variable pitch fans while increasing power to the stop-fold proprotors. 
21.	Regarding Claim 39, Vondrell discloses a tiltrotor craft (Vondrell Abstract and FIG. 1) comprising:
	a fuselage (18); 
one or more engines (100) disposed within the fuselage; 
one or more electrical generators (96), each electrical generator connected to the one or more engines (100); 
two wings (56/58) connected to the fuselage (18); 
two rotatable nacelles (48/50), each rotatable nacelle disposed on a respective wing (56/58) and comprising: 
a proprotor (74) disposed at a forward end of the rotatable nacelle (48/50) to provide lift for vertical takeoff and landing and for stationary flight and thrust for forward flight (para. [0047] and FIGS. 1-2)); and 
one or more electric motors (86) disposed within the rotatable nacelle (48/50) and connected to the one or more electrical generators (96) and the proprotor (74); and 
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage and connected to one or more engines. 
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b); wherein the stop-fold proprotors provide lift for vertical takeoff and landing flight  (stop-fold proprotors by definition provide lift for vertical takeoff and landing as well as stationary flight as seen in FIGS. 1) and for stationary flight in a helicopter mode (FIG. 1) and thrust for forward flight in a first airplane mode (airplane mode as seen in FIG. 2 such that stop-fold proprotors must be capable of providing thrust for forward flight in a first airplane mode), and are in a folded position during a second airplane mode (FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Suciu discloses an aircraft (Suciu Abstract and FIGS. 1-3) comprising one or more ducted fans within the fuselage and connected to one or more engines (para. [0034]; ducted fans 150 within fuselage 120 and connected to engines 130 as seen in FIGS. 2-3), wherein the one or more ducted fans provide thrust for forward flight (as seen in FIGS. 1-2 and supported para. [0017], forward thrust must be provided considering the arrangement of the ducted fans and engines within and relative to fuselage 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Suciu, as a known ducted fan, engine and fuselage arrangement for the purpose of providing supplementary thrust generation means for an aircraft in a forward flight mode. In doing so, tiltrotor craft and the hybrid propulsion as disclosed by Vondrell and as modified by Hollimon and Suciu, as disclosed above, is capable of performing the function of converting from a first airplane mode to the second airplane by increasing power to one or more ducted fans while decreasing power to the stop-fold proprotors to zero, and folding the stop-fold proprotors; and converting the second airplane mode to the first airplane mode by unfolding the stop-fold proprotors, and decreasing power to the one or more ducted fans or the one or more variable pitch fans while increasing power to the stop-fold proprotors. 
22.	Regarding Claim 40, 50 and 53, modified Vondrell discloses (see Vondrell) the systems of Claims 1, 39 and 36, wherein the one or more ducted fans are not powered during the helicopter mode (the tiltrotor craft 10 in the helicopter mode while performing vertical take-off and landing by definition requires no power from a forward thrust producing propulsion system as indicated by step 208 in FIG. 8, further para. [0044] disclose a controller 45 which controls the propulsion systems of the tiltrotor craft 10 as such the hybrid propulsion system is capable of selectively power any of the thrust producing systems during flight).
23.	Regarding Claim 41, 46, 51 and 54, modified Vondrell discloses the system of Claims 1, 36, 39 and the method of Claim 18, wherein the power to the one or more ducted fans or the one or more variable pitch fans is decreased to zero during the conversion from the second airplane mode to the first airplane mode (with the consideration of the one or more ducted fans as disclosed by Suciu as well as controller 45 disclosed by Vondrell in para. [0044] for distributing power to hybrid propulsion system in various stages of flight as seen in FIG. 8, the one more ducted fans must be decreased to zero in order to conserve fuel in reaching the intended destination as supported by paras. [0074]-[0075]).
24.	Regarding Claims 43 and 48, modified Vondrell discloses (see Suciu) the system of claim 1 and the method of claim 18, wherein the one or more ducted fans (150) are positioned a downstream (FIGS. 1-3) from, the one or more engines (130).
25.	Regarding Claim 45, modified Vondrell discloses the method of claim 18, further comprising not powering the one or more ducted fans during the helicopter mode (with consideration of the ducted fans 150 as disclosed by Suciu as well as the controller 45 as disclosed by Vondrell in para. [0044] and conserving power and the mode of operation in both helicopter mode and airplane as supported by paras. [0074]-[0075] and as seen in FIG. 8, in the helicopter the ducted fans are not required for providing vertical thrust and as such they must not be powered in performing vertical takeoff and landing). 

26.	Claims 10 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), Hollimon et al. (US 20120292456 A1) and Suciu et al. (US 20180051654 A1) as applied to Claims 1 and 18 above, and further in view of Vaillant et al. (US 20180170564 A1), hereinafter “Vaillant”.
27.	Regarding Claim 10, modified Vondrell discloses (see Vondrell) the system of claim 1, further comprising a reduction gearbox (paragraph [0052]; a gearbox for increasing or decreasing a rotational speed of fan 94, by definition a reduction gear box decreases the speed of fans for achieving ideal operating speeds) positioned between the electric motor (86) and a proprotor (74).
	Vondrell is silent regarding the reduction gear box being specifically positioned between the engine and the electrical generator. 
	Vaillant discloses an aircraft (Vaillant Abstract and FIG. 1) including a reduction gearbox positioned between an engine and an electrical generator (paragraph [0048]; electrical generator 32 being coupled to outlet shaft 33 of gas turbine engine 31 by means of a reduction gearbox (not labeled) which achieves the reduction gearbox being positioned between an engine and an electrical generator).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Vaillant, as a known reduction gearbox arrangement such that the engine and the generator can both operate at optimal speeds, even if those are not the same optimal speed.
28.	Regarding Claim 28, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising a reduction gearbox (paragraph [0052] for disclosing a gearbox for increasing or decreasing a rotational speed of fan 94, by definition a reduction gear box decreases the speed of fans for achieving ideal operating speeds) positioned between the electric motor (86) and a proprotor (74).
	Modified Vondrell is silent regarding the reduction gearbox being specifically positioned between the engine and the electrical generator. 
	Vaillant discloses an aircraft (Vaillant Abstract and FIG. 1) including a reduction gearbox positioned between an engine and an electrical generator (paragraph [0048] discloses electrical generator 32 being coupled to outlet shaft 33 of gas turbine 31 by means of a reduction gearbox (not labeled) which achieves the reduction gearbox being positioned between an engine and an electrical generator).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of modified Vondrell to use the arrangement of Vaillant, as a known reduction gearbox arrangement such that the engine and the generator can both operate at optimal speeds, even if those are not the same optimal speed.

29.	Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), Hollimon et al. (US 20120292456 A1) and Suciu et al. (US 20180051654 A1) as applied to Claims 1 and 18 above, and further in view of Fredericks et al. (US 20160244158 A1), hereinafter “Fredericks”.
30.	Regarding Claim 12, modified Vondrell discloses the system of claim 1.
	Modified Vondrell is silent regarding the stop-fold proprotors are driven directly by one or more electrical motors. 
	Fredericks discloses a VTOL aircraft (Fredericks Abstract and FIG. 1) comprising stop fold proprotors driven directly by the one or more electrical motors (paras. [0035] and [0041]; stop fold proprotors 175-177 and 179 driven by directly by respective electric motors 171-173 and 180 as seen in FIGS. 2, 4 and 7).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Fredericks, as a known stop fold proprotor and electrical motor arrangement for the purpose of optimizing the cruise efficiency of a tiltrotor aircraft (Abstract, paras. [0004], [0017]-[0022]).
31.	Regarding Claim 30, modified Vondrell discloses the system of claim 18.
	Modified Vondrell is silent regarding the stop-fold proprotors are driven directly by one or more electrical motors. 
	Fredericks discloses a VTOL aircraft (Fredericks Abstract and FIG. 1) comprising stop fold proprotors driven directly by the one or more electrical motors (paras. [0035] and [0041]; discloses stop fold proprotors 175-177 and 179 driven by directly by respective electric motors 171-173 and 180 as seen in FIGS. 2, 4 and 7).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Fredericks, as a known stop fold proprotor and electrical motor arrangement for the purpose of optimizing the cruise efficiency of a tiltrotor aircraft (Abstract, paras. [0004], [0017]-[0022]).

32.	Claims 16, 34, 44, 49, 52, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), Hollimon et al. (US 20120292456 A1) and Suciu et al. (US 20180051654 A1) as applied to Claims 1, 18, 36 and 39 above, and further in view Kuhn (US 20110024555 A1).
33.	Regarding Claims 16, 34, 52 and 55, modified Vondrell discloses (see Vondrell) the system of claim 1, the method of claim 18, and the systems of claims 36 and 39, wherein the one or more electric generators (96) comprise two or more electric redundant generators (para. [0062]; power source 40 which includes electric generator 96 also includes additional redundant generators in series or in parallel) and the one to more electric motors (86) in each rotatable nacelle (48-54).
	Modified Vondrell is silent regarding redundant electric motors.
	Kuhn discloses a hybrid electric VTOL aircraft (Kuhn Abstract and FIG. 2A) comprising two or more redundant electric motors (paras. [0004], [0009], [0013], [0047]-[0048]; redundant electric motors 214A in each rotatable nacelle 240 as seen in FIGS. 2A and 5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Kuhn, as a known arrangement of redundant and additional electric motors of a rotatable nacelle for the purpose of providing emergency means to a tiltrotor craft in the event of an electric motor failing to drive a corresponding proprotor. 
34.	Regarding Claims 44, 49 and 56, modified Vondrell discloses (see Kuhn) the system of claim 16, the method of claim 34, and the method of claim 55, wherein the one or more additional electric motors comprise two or motor additional electric motors (FIG. 2A).
  








Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, 36 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant is reminded that the function recitation of limitations in Claims 1, 36 and 39 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).









Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647